Title: To Thomas Jefferson from Washington Boyd, 4 February 1809
From: Boyd, Washington
To: Jefferson, Thomas


                                                
                            Sir/
                            Washington Feby. 4th. 1809
                        

                        I am directed by the Court to transmit to you the inclosed Petition.
                  I am Sir with much respect. your Obedient Servt.
                        
                            Washington Boyd
                     
                        
                    